 1   STEVEN M. SCHATZ, State Bar No. 118356
     BORIS FELDMAN, State Bar No. 128838
 2   DYLAN G. SAVAGE, State Bar No. 310452
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: sschatz@wsgr.com
 6          boris.feldman@wsgr.com
            dsavage@wsgr.com
 7
     Attorneys for Defendant
 8   Stephen R. Clarke

 9                               UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                      OAKLAND DIVISION
12

13   IN RE AQUA METALS, INC. SECURITIES          )   Lead Case No.: 4:17-cv-07142-HSG
     LITIGATION                                  )
14                                               )   CLASS ACTION
                                                 )
15                                               )   ORDER
                                                 )
16   This document relates to:                   )
     All Actions                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
20

21

22

23

24

25

26

27

28


     ORDER
     LEAD CASE NO.: 4:17-CV-07142-HSG
 1          Pursuant to Local Civil Rule 11-5, the Court approves the withdrawal and substitution of

 2   counsel sought by Defendant Stephen R. Clarke.

 3

 4   DATED: 8/26/2019                                 By:
                                                            The Honorable Haywood S. Gilliam, Jr.
 5                                                          United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER                                            -1-
     LEAD CASE NO.: 4:17-CV-07142-HSG
